Citation Nr: 1442669	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  07-24 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1968 to June 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Veteran moved during the course of the appeal, and jurisdiction of the case now resides with the RO in Cleveland.

The Veteran initially filed a claim seeking service connection for depression and memory problems.  During the course of the appeal, he was diagnosed with major depression and dementia.  The scope of a mental health disability claim includes any mental disability that may be reasonably encompassed by the claimant's description of the disability, reported symptoms, and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has recharacterized the issue on appeal as reflected above to include any potentially relevant psychiatric claims raised by the record.

The Veteran requested that he be afforded a Board hearing, which was initially scheduled for July 3, 2007.  However, the Veteran contacted the Phoenix RO and stated he would not be able to attend the hearing because he moved to Akron, Ohio.  It appears that this hearing was not rescheduled, and the Veteran never submitted any statements indicating that he no longer wished to appear at a hearing.  It appears from a review of the claims file that attempts to contact the Veteran to clarify the pending hearing request have been unsuccessful.  In any event, because the Board is granting the Veteran's claim for service connection, the Veteran is not prejudiced by the Board's adjudication of his claim.

The Veteran's claim file is electronic and the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.



FINDING OF FACT

Affording the Veteran the benefit of the doubt, his currently diagnosed major depression is causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric condition have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, as the Board is granting the benefits sought in their entirety, there is no further need to discuss VA's efforts to comply with the duties to notify and assist. 

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

When the evidence "is in relative equipoise," the law dictates that the veteran prevails.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Veteran contends in statements that he began experiencing symptoms of major depression and memory loss while in service as a result of marital problems he was experiencing.  In an August 2006 letter, the Veteran states that he began having symptoms of depression and memory loss in 1997, the same year he divorced his wife.  The Veteran's April 1968 service entrance examination report notes that he had normal psychiatric findings.  A review of the Veteran's service treatment records reflects that he was treated for an anxiety reaction in September 1974.  In July 1993, he was treated for depression, loss of energy, loss of libido and mood swings.  In May 1998, he was again treated for depression.  The Veteran's February 1998 retirement examination report notes that he had normal psychiatric findings.

A February 2007 letter from the Veteran's private psychiatrist shows that the Veteran was diagnosed with major depression that was recurrent since onset in 1994, as well as probable dementia of the Alzheimer's type with depressed mood.  The psychiatrist notes that he has treated the Veteran since December 2005, and during this time the Veteran has had a continuing problem with depression and severe memory loss.  The examiner stated that in his opinion, the Veteran's depression started when he was on active duty service while dealing with marital infidelity that led to a divorce with his wife.

In an October 2013 VA opinion, an examiner stated that while depression was mentioned in the Veteran's military records, there was no specific mental health diagnosis found and "very little contextual information to suggest a DSM-IV consistent diagnosis or something to suggest there was one caused by anything other than situational stress."  The VA examiner acknowledged that the Veteran's marital problems "likely had some role in his developing depression, but what role is questionable and a matter of speculation."  He then states that the Veteran's depression for which he was later treated was more likely caused by his diagnosis of dementia.  Further, the VA examiner states "there is no scientific evidence to suggest that marital stress can be a causal factor in dementia, therefore it is unlikely."

The Veteran is competent to describe symptoms which are capable of his lay observation such as depression.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds the Veteran's statements credible with regard to his claim of onset of symptoms of depression while in service and continuity of symptoms since service.  Upon careful review of the record, the Board finds that the evidence in this case to be in relative equipoise.  The medical evidence and opinions provide contrasting, yet well-reasoned viewpoints, and the reports are adequate for adjudication.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Reasonable doubt created by the approximate balance of evidence must be resolved in favor of the Veteran.  

Affording the Veteran the benefit of the doubt, the Board finds the evidence is at least in equipoise as to whether the Veteran's diagnosed major depression is related to service.  The evidence of record demonstrates that the Veteran is currently diagnosed with major depression; he sought treatment for depression while in service; and that he has experienced symptoms of depression since service.  Consequently, service connection for an acquired psychiatric condition is warranted.  38 C.F.R. § 3.303(b).





ORDER

Entitlement to service connection for an acquired psychiatric condition is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


